Citation Nr: 1139635	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which confirmed and continued the assignment of a 50 percent evaluation for PTSD and denied entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an evaluation in excess of 50 percent for PTSD, and the TDIU claim, is warranted.

As an initial matter, the Board observes that the Veteran last underwent a VA psychiatric evaluation in March 2007.  In a brief dated in September 2011 presented by the Veteran's representative, it was argued that the Veteran's psychiatric condition had become worse since last being evaluated by VA and that the available evidence was too old to adequately evaluate the Veteran's disability.  Given the span of more than four years that has elapsed since the last VA psychiatric examination, and the possibility of a worsening of the Veteran's condition, a more contemporaneous examination is deemed appropriate in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the TDIU claim, additional development is also warranted.  Evidence on file indicates that the Veteran was employed with the United States Postal Service from 1980 until 2006, when he retired after it was determined that no reasonable accommodation could be arranged which would allow the Veteran to perform the essential functions of his position as a letter carrier.  A March 2009 Vet Center record indicated that the Veteran had been performing part time reception and janitorial work at a Boys and Girls Club.  VA records dated in January 2010 mention that the Veteran was volunteering as a mentor at a Boys and Girls Club and was also volunteering to be a census worker, for which he was awaiting FBI clearance.  Currently, the Veteran's employment status is unclear.  In addition, the impact of the Veteran's service-connected disorders, particularly his PTSD, on his employability has not recently been assessed.  On remand, additional information regarding the Veteran's employment history, to include his volunteer positions will be sought.  In addition, information addressing his employability will be requested in conjunction with the requested VA examination.  

The Board also notes that additional evidence was added to the file subsequent to the issuance of the most recent SSOC in May 2009, which was accompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  On remand, the RO will have an opportunity to readjudicate the claims with consideration of all of the evidence added to the file since the SSOC issued in May 2009.

In addition, it appears that the Veteran primarily receives his PTSD/psychiatric treatment through VA, as well at the Vet Center.  VA treatment records current to early January 2010 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from January 2010, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  Vet Center records dated subsequent to March 2009 will also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased rating claim for PTSD and his TDIU claim.  Appropriate steps should be taken to obtain any identified records.

The Veteran should also be requested to provide information regarding his employment status from 2006 forward, to include providing information regarding the type of employment in which he participated during that time, the number of hours worked weekly and his weekly salary.  The Veteran should also identify the dates, hours and nature, of any volunteer positions which the Veteran held during that time.  If not currently employed, the Veteran should be asked to provide information such as the date he last worked and the reasons for him leaving the job.

2.  In addition, all available VA psychiatric/mental health treatment records, assessments, and examination/hospitalization reports dated from January 2010, forward, should be requested and associated with the claims file.

Further, the RO/AMC should take steps to secure the Veteran's Vet Center records, dated from April 2009 forward.  

All reasonable attempts should be made to obtain such records and all records and responses received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The claims folder and a copy of this REMAND shall be made available to the examiner in conjunction with the examination; the examiner should indicate that the claims folder was reviewed.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The Veteran should be given an opportunity to provide a lay history of his symptoms, as well as his occupational and social history and activities.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

a.  The examiner's findings should address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD, and if not, the degree to which he is so impaired.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

b.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected disabilities (primarily PTSD, as well as diabetes and tinnitus) render him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage".  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the increased rating claim for PTSD on appeal in light of all pertinent evidence (to include that added to the record since the SSOC issued in May 2009).  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

6.  Thereafter, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  In so doing, the AOJ may decide to pursue even further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

